Citation Nr: 1726851	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include as due to service-connected posttraumatic stress disorder (PTSD), based upon substitution of the appellant as the claimant. 

2.  Entitlement to service connection for a neurological condition affecting the lower extremities, claimed as due to cold weather exposure or secondary to service-connected PTSD), based upon substitution of the appellant as the claimant. 

3.  Entitlement to a disability rating in excess of 50 percent for service-connected PTSD, based upon substitution of the appellant as the claimant. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from August 1941 to June 1946 in the United States Coast Guard.  He died in April 2010.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (the Board) from rating decisions dated November 2008 and September 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

At the time of the Veteran's death, he had perfected an appeal as to the claims listed on the first page of this decision.   Following the Veteran's death, the appellant filed multiple claims based upon her status as the Veteran's surviving spouse, including a claim seeking entitlement to dependency and indemnity compensation (DIC), death pension and accrued benefits.  The law provides that, upon the death of a claimant a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014).  In this case, the appellant's claim for DIC and accrued benefits was accepted by the RO as a request for substitution as the claimant in the claims pending at the time of the Veteran's death and the appellant's request for substitution was granted.  As such, the claims were certified to the Board for adjudication based upon substitution of the appellant as the claimant.

The appellant appeared at a Travel Board hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing has been associated with the Veteran's claims file. 

This case was previously remanded by the Board in July 2012 and June 2014 for additional development.  The case was most recently readjudicated by a supplemental statement of the case (SSOC) in November 2014.  It is now properly before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development actions requested in the Board's June 2014 remand were not substantially completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be substantially completed prior to adjudication.

Here the June 2014 remand order specified that the Veteran records should be examined by a psychiatrist to determine which manifestations of the Veteran's psychiatric symptoms were attributable to his service-connected PTSD as opposed to his non service-connected dementia.  An opinion was obtained in September 2014, however, it is inadequate because it uses the wrong standard in identifying which symptoms are due to the Veteran's service-connected PTSD.  The opinion identifies symptoms that are likely due to dementia and proceeds to state that they cannot be conclusively ruled out as manifestations of his service-connected PTSD.  In determining whether the symptoms should be considered in rating the Veteran's PTSD, VA must include those symptoms that are at least as likely as not due to PTSD.  An opinion that only identifies those symptoms that cannot be conclusively ruled out as due to PTSD allows for a broad range of probabilities that may allow or disallow those symptoms in determining the rating.  Therefore, the opinion is inadequate for adjudicating the claim for an increased rating for PTSD. 

Additionally, after review of the record, the Board finds that a remand for further development is necessary to ensure that there is a complete record upon which to decide the claims. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Specifically, a review of the record indicates there are relevant records that may remain outstanding.  The Veteran submitted documentation of an honorable discharge from the United State Navy in 1951; however, there are no other records regarding the Veteran's service in the United State Navy.  

These records are potentially relevant to the issues of service connection as they may identify an event, injury, or incurrence of the disabilities that have been claimed as service-connected.  The record does not indicate there were adequate attempts in accordance with VA's duty to assist to obtain and associate these records with the Veteran's claim's file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Thus a remand is necessary to meet VA's duty to assist with obtaining these records. 

The Board also notes that the scanned copy of the Veteran's United States Coast Guard service treatment records (STRs) is illegible.  These records appear to have been reviewed by the RO in making ratings decisions, thus the Board presumes there is a legible copy available.  Without access to a legible copy of these records, the Board cannot make an informed decision with regard to the Veteran's claims for entitlement to service connection.  Thus, the claim must be remanded to associate legible STRs with the Veteran's claims folder.  

If a legible version of these records is not available, the appellant should be given the opportunity to submit them herself and additional efforts should be made to obtain alternative documentation of the Veteran's in-service treatment.  Further, the Board notes that if additional records are obtained or associated with the claims file upon remand, addendum opinions regarding the Veteran's claims of service connection should be obtained. 

Finally, the Board notes that the issue of entitlement to a TIDU is inextricably intertwined with the aforementioned claims.  See Harris v Derwznski, 1 Vet App 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the Board cannot decide the issue of entitlement to TDIU until development on the aforementioned claims is complete. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant in order to verify all periods of military service by the Veteran.  

2.  Obtain any outstanding service records, including those from the Veteran's service in the United States Navy, and associate them with the Veteran's claims file. 

3.  Rescan the Veteran's STRs from his service in the United States Coast Guard into the Veteran's claim's file.

If a legible copy of the Veteran's STRs cannot be associated with the Veteran's claims file, a notation to that effect should be inserted into the record.  The appellant should be notified of the unavailability of these records and provided an opportunity to provide them herself.  

4.  After the aforementioned development has taken place, forward the Veteran's claims file to the September 2014 examiner who provided the opinion regarding the Veteran's PTSD.  

The examiner shall affirmatively note that the claims file, including any new development in the file has been reviewed.  

Based on a review of the record the examiner should provide an opinion describing what symptoms were at least as likely as not (a probability of 50 percent or greater) associated with the Veteran's PTSD. 

The examiner should also describe the impact, if any, on his social and occupational functioning.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  If additional service records or newly legible service records are associated with the Veteran's claims file forward the Veteran's claims file to the September 2014 examiner who provided the opinion regarding the Veteran's heart disability. 

The examiner shall affirmatively note that the claims file, including any new development in the file has been reviewed.  

Based on a review of the record the examiner should provide an addendum opinion as to whether the Veteran's heart disability was at least as likely as not (a probability of 50 percent or greater) incurred in or due to his military service. 

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  If additional service records or newly legible service records are associated with the Veteran's claims file forward the Veteran's claims file to the September 2014 examiner who provided the opinion regarding the Veteran's neurological disability. 

The examiner shall affirmatively note that the claims file, including any new development in the file has been reviewed.  

Based on a review of the record the examiner should provide an addendum opinion as to whether the Veteran's neurological disability was at least as likely as not (a probability of 50 percent or greater) incurred in or due to his military service. 

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




